Citation Nr: 1827582	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  06-21 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for gastrointestinal disability, to include gastroesophageal reflux disease (GERD), Barrett's esophagus, irritable bowel syndrome (IBS), hiatal hernia, and gastritis. 

2.  Entitlement to service connection for right shoulder tendonitis.

3.  Entitlement to service connection for left shoulder tendonitis. 

4.  Entitlement to service connection for a muscle sprain of the back.


REPRESENTATION

Appellant represented by:	George T. Sink,  Attorney 



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.Wainaina,   Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  He had additional service in the United States Army Reserves, with a period of active duty from October 1990 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2007 the Veteran presented testimony at a hearing before a Veterans Law Judge, who is no longer employed by the Board.  The Veteran was notified of this fact, and given the opportunity to request a new hearing. Further, a transcript of the hearing has been associated with the Veteran's VA claims file.

This case was before the Board in July 2008 and March 2010.  In July 2008, the Board remanded the case for further development to include a VA medical examination to address the etiology of the Veteran's GERD. Such an examination was accomplished in September 2008.  In a March 2010 decision, the Board denied the Veteran's claim of service connection for GERD.

The Veteran appealed the Board's March 2010 decision to the United States Court of Appeals for Veterans Claims (Court), and in a January 2012 memorandum decision the Court vacated the Board's March 2010 decision, and remanded the matter for further development consistent with the Court's decision.

The Board subsequently remanded the claim in July 2012 and June 2013 for additional development.

The issue  of  entitlement to service connection for gastrointestinal disability, to include gastroesophageal reflux disease (GERD), Barrett's esophagus, irritable bowel syndrome (IBS), hiatal hernia, and gastritis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. VA will notify Veteran if further action is required on his part. 


FINDING OF FACT

In a letter dated March 2017, the Veteran withdrew appeals for entitlement to service connection for right and left shoulder tendonitis as well as a muscle sprain of the back. 


CONCLUSIONS OF LAW

1.  The Veteran has met the criteria for withdrawal of an appeal for the issue of entitlement to service connection for right shoulder tendonitis. 38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2017).

2.  The Veteran has met the criteria for withdrawal of an appeal for the issue of entitlement to service connection for left shoulder tendonitis. 38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2017).

3.  The Veteran has met the criteria for withdrawal of an appeal for the issue of entitlement to service connection for a muscle sprain of the back. 38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  An appeal may be withdrawn on the record at a hearing or in a written document.  38 C.F.R. § 20.204(b)(1).

In a March 2017 letter the Veteran withdrew his appeals for entitlement to service connection for right and left tendonitis and entitlement to service connection for a muscle sprain of the back. When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the underlying claim.  In such circumstances, dismissal of the appeal is appropriate.  38 U.S.C.§ 7105(d)(5). 

Accordingly, the Board does not have jurisdiction to review the appeal with regard to the appeals described above, and they are dismissed without prejudice.  38 U.S.C. § 7105; 38 C.F.R. § 20.204.


ORDER

Service connection for right shoulder tendonitis is dismissed. 

Service connection for left shoulder tendonitis is dismissed. 

Service connection for a muscle sprain of the back is dismissed.  




REMAND

The Board finds the June 2016 medical examination to be inadequate because the RO did not comply with the June 2013 Board remand directives.  The RO was instructed to get all relevant medical records, and thereafter schedule the Veteran for an examination, with an appropriate examiner.   The Veteran's attorney correctly pointed out in his letter dated January 2018 that the RO failed to follow the Board's remand directives in the proper order.  Specifically, the examination was conducted in July 2016, while the RO did not obtain outpatient treatment records from the VA medical center Charlestown until November 2016, or his private treatment records from Dr. K.D. until August 2016. Consequently, it is necessary for the VA examiner to review them.  

In a January 2018 letter, the Veteran's attorney asserted that the Veteran is entitled to presumptive service connection for a gastrointestinal disorder to include GERD, Barret's esophagus, IBS, hiatal hernia and gastritis pursuant to 38 C.F.R. § 3.317. For a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 (2017) in certain circumstances. Under those provisions, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 

For a disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021. 38 C.F.R. § 3.317(a)(1). The Board finds that additional development is necessary to clarify the nature of the Veteran's claimed disorder.
 



Accordingly, the case is REMANDED for the following action:

1. 1.  Obtain any outstanding VA and non-VA medical treatment records. 

2.  Schedule review of claims file to be conducted by the same examiner who performed the July 2016 VA examination.  If a physical examination is deemed necessary, schedule one for the Veteran.

(a) Ask the July 2016 VA examiner to revisit the opinions he provided in light of new evidence added to the record subsequent to the July 2016 VA examination.  The examiner should specifically review this new evidence including  the Veteran's outpatient treatment records from VA medical Center Charlestown and private treatment records from Dr. K.D. in conjunction with the July 2016 VA examination report.  

An addendum opinion should be offered, and should address the etiology of the Veteran's gastrointestinal disability, to include GERD, Barrett's esophagus, IBS, hiatal hernia, and gastritis.  The claims file must be made available to the examiner for review before the examination; the examiner must indicate that the entire claims file was reviewed.

(b) After reviewing additional material added to the claims file since July 2016, along with any other information deemed pertinent, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed gastrointestinal disability began in or is related to his military service extending from November 1967 to November 1969.  The examiner's attention is directed particularly to the gastrointestinal complaints in service; the Veteran's assertions of continuity of symptoms following service; the October 2012 VA examination report; the February 2013 diagnoses of IBS, Barrett's esophagus, hiatal hernia, and gastritis; and the February 2013 letter from the Veteran's private gastroenterologist that indicated the Veteran had reflux symptoms and IBS since 1968.  The examiner is also directed to look at the records obtained subsequent to the July 2016 VA examination. 

(c) The examiner must also address the Veteran's contention that his gastrointestinal disabilities were aggravated by his 1990 to 1991 period of active duty.  Specifically, the examiner must indicate whether any diagnosed gastrointestinal disability clearly and unmistakably pre-existed this period of active duty.  A complete rationale for the opinion must be provided.

(d) If  any diagnosed gastrointestinal disability is found to have pre-existed this second period of active duty the examiner must indicate whether any such gastrointestinal disability was at least as likely as not (a probability of 50 percent or greater) permanently aggravated beyond its natural progression during this period of service.  A complete rationale for the opinion must be provided.

(e) If any current gastrointestinal disability did not exist prior to the Veteran's period of service which commenced in 1990, state whether the gastrointestinal disability pattern is consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(g) If, after examining the Veteran's records and/or the Veteran, the examiner determines that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology ((b)(2) above), or a disease with a clear and specific etiology and diagnosis ((b)(3) above), then please provide an opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(h) Is it at least as likely as not (50 percent or greater probability) that any diagnosed gastrointestinal disorder had its onset directly during the Veteran's period of service which commenced in 1990, or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

3.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
J. Schulman
Acting  Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


